DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Office Action Status
Applicant’s amendment filed on August 29, 2022 has been fully considered. The amendment is not persuasive; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed May 27, 2022) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 8, 12-14, 25, 27-28, 30, 34-36, 38, 41-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilmott et al. US 2003/0215470 in view of Bongers et al. US 2014/0113852 and Shibayama et al. JPS60244335 and Fujimura et al. JP 2007117021. 
Regarding claims 1, 3, 4, 8, 12-14, 25, 27, 38, 41, 44 Wilmott discloses a substantially surfactant free submicron dispersion of hydrophobic submicron dispersion of hydrophobic particles in an aqueous fluid that is at least 50% water and 0-50% one or more solutes [0022-23], the substantially surfactant free submicron is contacted with a food [0039], wherein the hydrophobic particles consist of essentially edible hydrophobic agents (Wilmott discloses the composition is used in foods, naturally it would edible) that are in a liquid phase at a temperature in the range between about 20⁰C to 50⁰C and have a solubility of less than 0.1% by weight in water, and are alkyl (or alkenyl) esters or ethers of a di, tri, or polyhydroxy compound [0051]. Given that Wilmott teaches exactly the same hydrophobic agents (coconut oil [0051]) in the exactly the same amounts as the present invention, one would have expected for the edible hydrophobic agents to have exactly the same solubility of less than 0.1% by weight in the water as claimed by applicant. 
The edible hydrophobic agent(s) of the dispersion comprise about 0.1% to about 70% by weight of the dispersion [0015-16, 0023, 0032-0035]. Wilmott teaches “The dispersions of the present invention may contain agents that help to initiate the micellularization process, for example, phospholipids. These agents may be present in an amount of from about 0.01 to about 5.0 wt %. Suitable agents have low dissociation constants of about in the range of about of 10^-10 to 10^-30 M, and at low oil concentrations do not form micelles, but form very stable lipid bilayers.” [0034] and teaches the use of phospholipids such as Phospholipon 80, 80H [0070] which is “Phosphatidylcholine with negatively charged phospholipids” and “Phosphatidylcholine, hydrogenated”, respectively (see americanlecithin.com pdf). Since phosphatidylcholine is defined by applicant as an amphiphilic compounds with a CMC of 10^ -8 mol/L or lower and having a net negative charge at pH 7.4, Wilmott discloses the claimed limitation. 
Wilmot teaches obtaining a dispersion with the average particle size of the hydrophobic agent particles between about 50nm to about 1000 nm and preferably from 250 to about 500nm [0034-35] and “employing pressures of 11,000-25,000 psi until the desired particle size of <1000 nm was reached” [0077]; however, Wilmot does not expressly disclose the presently claimed “between about 150 to about 300nm and 85% or more of the hydrophobic agent particles by volume have a size within 150nm of the average particle size”.  
Bongers teaches obtaining a dispersion comprising hydrophobic agent particles [0128] used in “all kinds of food products, for instance marinades, sauces, seasonings, butter, spray products, spreads, liquid shallow frying products, seasonings, dressings, mayonnaise, low-fat mayonnaise, and ice cream” [0138], “with a very fine dispersed phase droplet size less than a micron, and a narrow size distribution of the dispersed phase” [Abstract]. Bongers teaches particle size of components in the dispersion impacts solubility and organoleptic properties in food products [0088] and teaches the mean diameter of the “dispersed phase is less than… 300 nanometers” [0130]. Bongers teaches, “When the average size of the dispersed phase is as small as these values, the emulsion may become transparent, as the size of the dispersed droplets is smaller than the wavelength of visible light. This property may be used to formulate interesting products for the consumer, with properties which were not attainable earlier” [0100]. While Bongers does not expressly recite 85% or more of the particles by volume have a size within 150nm of the average particle size, Bongers does teach “a small span indicates a narrow size distribution” [0044] and provides examples having a span as low about 1. Thus, Bonger teaches a submicron dispersion comprising hydrophobic agent particles having an average particle size of “more preferred less than 300 nanometers” and given Bongers teaching of “a narrow size distribution of the dispersed phase” and extremely low span, one would reasonable assume that 85% of more of the hydrophobic agent particles by volume have a size within 150nm of the average particle size since the teaching suggest fairly uniform (narrow) mean particle size. 
As such, one of ordinary skill in the art would have been motivated to modify the invention of Wilmott by making the hydrophobic particles the size taught by Bongers, when using the dispersion with food product since Bongers teaches the particle size impacts solubility and organoleptic properties in food products and the very fine particle size exhibits exceptional properties which were not previously attainable. 
As Wilmot teaches the dispersion is applied to nutritional and food products [0039] and comprises identical components as those which are presently claimed, the dispersion of Wilmott would have been expected to function as claimed and rapidly diffuse and dilute into the aqueous content of the non-liquid food without upsetting the stability of the component hydrophobic agent particles. 
It is noted that Wilmot does not expressly disclose a specific type of food; however, as stated above, Bongers teaches “all kinds of food products, for instance marinades, sauces, seasonings…” [0138] and it is well known in the art that marinades are typically applied to meat.
Moreover, Shibayama teaches the use of a surfactant-free emulsified composition for use in food products (drinks, mayo, etc.) and teaches surfactant-free emulsifiers are generally regarded as safer than those which contain surfactants [page 6]. 
Fujimura also teaches an oil/water emulsion as filling topping material “that has a rich and fresh flavor, is smooth and melts well in the mouth, and has a bodily feel and is excellent in hygiene, and a method for producing the same”[0003] and “used by placing or sandwiching the dough in donuts or side dish bread produced mainly by frying or baking, and for filing and baking that is first wrapped in the dough Filling and topping materials, and filling and topping materials for so-called post-filling applications, characterized in that the dough is fried or baked and then filled into the interior” [0008] and “Ingredients used in the filling and topping material of the present invention include meats, onions, carrots, potatoes, tomatoes and other vegetables, cheese products, vegetable proteins, seeds such as almonds and peanuts, etc. As long as it is not particularly limited, it can be used” [0015]. The fat is coconut oil and present in a range of about 40-80% of the composition [0010, 0012]. The water is preferably 20 to 60% [0013] and “the emulsifier that can be used in the present invention is not particularly limited as long as it is edible, and may be any emulsifier used in an oil-in-water emulsified oil and fat composition” [0013]. 
Thus, one of ordinary skill in the art with the general knowledge that many surfactants are considered unsafe for consumption, as taught by Shibayama, would have been motivated add the surfactant-free composition of modified Wilmot to a non-aqueous food such as meat, to include poultry, beef, and fish since the composition is suitable for marinades and mayo and said meats are well-known in the art to be marinated and also to baked food products comprising flour, as taught by Fujimura.  
Regarding claims 2, 30, Wilmott further teaches wherein the dispersion comprises 0-5% of a rheological modifying agent [0018]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, modified Wilmott is applied to claim 3 as stated above. Fujimura further teaches the use of a denaturant [0013].
Regarding claim 28, modified Wilmott is applied to claim 1 as stated above. Given that the prior art discloses the hydrophobic agent particles as presently claimed, it is expected that the hydrophobic agent particles of modified Wilmott, being identical to the hydrophobic agent particles of the present invention, would also comprise identical properties and would therefore meet the present claim limitation regarding taste. 
Regarding claim 34, modified Wilmott is applied to claim 1 as stated above. Given that the prior art discloses the hydrophobic agent particles as presently claimed, it is expected that the hydrophobic agent particles of modified Wilmott, being identical to the hydrophobic agent particles of the present invention, would also comprise identical properties and would therefore meet the present claim limitation regarding improving the texture, nutrition or volume of the food. 
Regarding claim 35, modified Wilmott is applied to claim 1 as stated above. Wilmot and Bongers further discloses the dispersion to comprising “droplets” which are broadly considered spherical.
Regarding claims 36 and 42 modified Wilmott is applied to claim 1 as stated above. Applicant’s claims are directed to a product-by-process limitation and applicant is reminded that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)” (MPEP 2113).  Since the prior art teaches the claimed product (as stated above in the rejection of claim 1), the present claims are not patentable in view of the aforementioned rejection. Furthermore, it is noted that Wilmot teaches high pressure processing [0077] and Bonger teaches high shear mixing [0056] and as given that the prior art discloses the hydrophobic agent particles as presently claimed, it is expected that the hydrophobic agent particles of modified Wilmott, being identical to the hydrophobic agent particles of the present invention, would also be dispersed into the food at a rate that is greater than for the hydrophobic agent not in the dispersion.
Regarding claim 43, claim 1 is applied as state above. The particles of modified Wilmot, being identical to the hydrophobic agent particles of the present invention, are expected to be stable as claimed.
 Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive. 
Applicant’s argue that Wilmott fails to disclose or suggest that the high shear dispersions of the reference have application in food products or any other applications, other than for application in formulating cosmetic and pharmaceutical compositions. However, as stated in the rejection, Wilmott does disclose the use of the dispersion in food products. 

    PNG
    media_image1.png
    180
    705
    media_image1.png
    Greyscale

The general disclosure in Wilmot ‘470 that the dispersions can be applied to food not only specifically teaches that it can be used with foods but would further direct one of ordinary skill in the art to look to the art for specific products that could be used with the dispersion. Furthermore, applicant is reminded “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).  Further by specifically teaching the method for the “preferred embodiments” of cosmetics and pharmaceuticals in no way constitutes a teaching away from high-pressure/high shear dispersions being used for food.
While Wilmott ‘470 may not be directly related to the treatment of food with the dispersion, it does provide a teaching. In response to applicant's argument that Wilmott ‘470 is nonanalogous art since it is concerned with cosmetic and pharmaceutical compositions and not food products; it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See Jn re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the prior art and the present invention both relate to a substantially surfactant free submicron dispersion of hydrophobic submicron dispersion of hydrophobic particles in an aqueous fluid. Wilmott ‘470 is considered reasonably pertinent and analogous art. While it is acknowledged that [0022-23] of Wilmott ‘470 states the dispersion is used with a base composition, Wilmott ‘470 [0015-0017] clearly disclose forming a dispersion as claimed. 
As Wilmott explicitly discloses “food product”, one of ordinary skill in the art would have every reason to consider and apply the teachings of Bongers, Shibayama, and Fujimura with Wilmott and arrive at the claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792